                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 GLENDA R. LAWSON,

             Plaintiff,
                                                    Case No. 1:18-cv-06918
 v.
                                                    Honorable Matthew F. Kennelly
 MANDARICH LAW GROUP, LLP,

             Defendant.


         PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS

       NOW comes GLENDA R. LAWSON (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd., responding to MANDARICH LAW GROUP, LLP’s (“Defendant”) Motion to

Dismiss Plaintiff’s Amended Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure (“Defendant’s Motion”), and in support thereof states as follows:

I.     INTRODUCTION

       Plaintiff’s Complaint sets forth sufficient allegations against Defendant for its violations

of the Fair Debt Collection Practices Act (“FDCPA”). [See Dkt. 1]. Specifically, Plaintiff alleges

that Defendant violated 15 U.S.C. §§ 1692e, 1692e(2), 1692e(3), 1692e(5), 1692e(10), 1692f and

1692f(1) through the nature of a handful of collection letters which Plaintiff received from

Defendant. [Id. at ¶¶ 28-32]. Plaintiff hereby withdraws her claims under 15 U.S.C. §§ 1692e(2)

and 1692e(5), and 1692f(1).

       At their core, Plaintiff’s remaining claims stem from the fact that Defendant, a law firm

whose principle purpose is the collection of debts, sends mass-produced collection letters to

consumers attempting to collect upon debts. These mass-produced letters are deceptive because,



                                                1
by virtue of sending a collection letter purportedly on behalf of certain attorneys, Defendant

represents to unsophisticated consumers, that the letter was sent after the listed attorneys

sufficiently reviewed the underlying account serving as the basis of such letter – a representation

that is frequently false when a debt collector sends mass-produced collection letters. See, Clomon

v. Jackson, 988 F.2d 1314, 1320-21 (2d Cir. 1993). 1 Defendant asserts that Plaintiff has set forth

only “wavering allegations [that] are only based on pure speculation and guesswork,” however,

Defendant’s argument is unpersuasive. See Defendant’s Motion, Exhibit A [Dkt. 26, p. 6].

Defendant overlooks the nature of Plaintiff’s Amended Complaint and the facts asserted therein,

as well as the nature of its collection letters, which reveal the automated process of Defendant’s

collection efforts, such that Plaintiff has set forth plausible claims under the FDCPA. Id. at 1321

(“No mass mailing technique is permissible--regardless of how effective it might be--if that

technique constitutes a false, deceptive, or misleading communication.”); See also, Crossley v.

Lieberman, 868 F.2d 566, 570 (3d Cir. 1989). 2 As such, Plaintiff’s Amended Complaint sets forth

plausible claims under the FDCPA such that Defendant’s Motion should be denied.

II.      STATEMENT OF FACTS

         A few years ago, Plaintiff defaulted on her credit card accounts with Capital One, N.A.

(“Capital One”) and Citibank, N.A. (“Citibank”) (collectively, “subject debts”). See Plaintiff’s

Amended Complaint, ¶ 9 [Dkt. 21]. The subject debts were charged off in 2017 and were

subsequently purchased by Cavalry SPV I, LLC (“Cavalry”). [Id. at ¶¶ 10, 13]. Cavalry then


1
  In Clomon, the Second Circuit noted that, “the use of an attorney’s signature on a collection letter implies that the
letter is ‘from’ the attorney who signed it; it implies, in other words, that the attorney directly controlled or supervised
the process through which the letter was sent” and that such attorney “signing the letter formed an opinion about how
to manage the case of the debtor to whom the letter was sent,” adding that “[i]n a mass mailing, these implications are
frequently false”). Id.
2
  In Crossley, the Third Circuit noted that “[a]buses by attorney debt collectors are more egregious than those of lay
collectors because a consumer reacts with far more duress to an attorney’s [correspondence] than to a debt collection
agency committing the same practice.” Id.


                                                             2
assigned the subject debts to Defendant for collection. [Id. at ¶ 14]. On or about January 24, 2018,

Defendant sent Plaintiff a dunning notice in its attempt to collect upon the Capital One debt. [Id.

at ¶¶ 9, 15]. Defendant’s letterhead states, “MANDARICH LAW GROUP, LLP, Attorneys at

Law.” [Dkt. 26-1, pp. 2-3]. The very top of Defendant’s letter reflects information regarding the

debt, and beside that, Defendant lists only two of its attorneys, namely “Christopher D.

Mandarich,” and “Ryan E. Vos.” [Id.].

        Defendant sent an identical dunning notice to Plaintiff on or about June 13, 2018, with

regard to the Citibank debt. [Dkt. 21, ¶ 16]. The sole difference between Defendant’s two dunning

notices is the information regarding the specific accounts. [Id. at ¶ 19]. Otherwise, the letters are

formulaic in nature, as they both include a barcode at the very bottom. [Id. at ¶ 30]; see also, [Dkt.

26-1, pp. 2, 4].

        Defendant purposefully lists the same two attorneys in both letters, despite the fact that

Defendant employs countless attorneys throughout the country. 3 In doing so, it is clear that these

are the two attorneys who are handling Plaintiff’s accounts, as the letter also designates their

jurisdictions of admission, specifically mentioning that Attorneys Mandarich and Vos are licensed

to practice in California, the state in which Plaintiff resides. [Dkt. 26-1, pp. 2, 4]. Thus, even

though both letters are signed as “Mandarich Law Group, LLP,” an unsophisticated consumer

would naturally believe that the letters were reviewed and sent, by or on behalf of, the two

attorneys reflected in the letters. [Dkt. 21, ¶ 43].

        On or about July 19, 2018, Plaintiff received a “Notice of Intention to Sue” from Defendant,

regarding the Citibank account. [Id. at ¶ 23]. In this letter, Defendant lists attorneys, “Christopher


3
 While Defendant, on its website, does not list the number of attorneys it employs, upon information and belief,
Defendant employs dozens of attorneys throughout the country, as evidenced by Defendant’s July 19, 2018 letter,
which lists 13 different attorneys who are licensed to practice law in 15 different states. [Dkt. 21, ¶¶ 24-25].


                                                        3
D. Mandarich, Michael D. Mandarich, John C. Bonewicz, Ryan E. Vos, Anthony F. Porto,

Veronica M. Barisich, Christina M. Milien, William Boaz, William T. Sali, Angela Burmeister,

Thomas M. McGreal, Crystal Flynn, and Faye Carroll.” [Id. at ¶ 24]. These attorneys practice

and reside in various states throughout the country, making it highly implausible that every

aforementioned individual conducted a meaningful review of the letter prior to it being sent. [Id.

at ¶ 26].

        Beyond the nature of the letters themselves, the current creditor of the subject debts –

Cavalry – is one of the largest debt buyers in the United States. [Id. at ¶ 27]. As a result, it stands

to reason that Cavalry has a proportionally large number of accounts that are subjected to collection

activities by third party debt collectors such as Defendant, and because Cavalry clearly works with

Defendant on a regular basis, it follows that Defendant is regularly sending hundreds of collection

letters to consumers on a daily basis. [Id. at ¶¶ 27-28]. As such, the attorneys that appear in

Defendant’s letters allow their names to be included on hundreds of such collection letters per day

without engaging in a meaningful review of the underlying accounts prior to determining the

veracity of the representations. [Id. at ¶ 29]. Yet, an unsophisticated consumer reads such a letter,

and believes that it was sent, and reviewed by, the attorneys listed therein, which inherently places

a greater sense of urgency and intimidation upon such a consumer. See Avila v. Rubin, 84 F.3d

222, 228-30 (7th Cir. 1996) (“An unsophisticated consumer, getting a letter from an “attorney,”

knows the price of poker has just gone up. And that clearly is the reason why the dunning campaign

escalates from the collection agency, which might not strike fear in the heart of the consumer, to

the attorney, who is better positioned to get the debtor’s knees knocking”).

        Furthermore, a series of complaints have been lodged against Defendant, both in federal

court and with the CFPB. [Dkt. 21, ¶ 32]. These complaints demonstrate a problematic course of



                                                  4
conduct engaged in by Defendant which seemingly could have been avoided had Defendant

engaged in a meaningful review of the accounts it attempts to collect upon prior to initiating

collection activity. [Id. at ¶¶ 32-33].

III.    LEGAL STANDARD

        To survive a motion to dismiss brought pursuant to Fed. R. Civ. P. 12(b)(6), “a complaint

must contain sufficient factual material, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). However, plaintiffs are not required to “plead the elements of a cause of

action along with facts supporting each element.” Runnion ex rel. Runnion v. Girl Scouts of

Greater Chicago & Nw. Indiana, 786 F.3d 510,517 (7th Cir. 2015). Rather, the complaint must

provide a defendant “with ‘fair notice’ of the claim and its basis.” Tamayo v. Blagojevich, 526

F.3d 1074, 1081 (7th Cir. 2008) (quoting Fed. R. Civ. P. 8(a)(2) and Twombly, 550 U.S. at 555).

In ruling on a pending motion to dismiss, the court must construe the allegations in the complaint

in a light most favorable to the plaintiff, accept as true all well-pleaded factual allegations set forth

therein, and draw all reasonable inferences in favor of the non-moving party. Fednav Int'l Ltd. v.

Continental Ins. Co., 624 F.3d 834, 837 (7th Cir. 2010).

        Generally, matters outside the pleadings may not be considered on a motion to dismiss.

Albany Bank & Trust Co. v. Exxon Mobile Corp., 310 F.3d 969, 971 (7th Cir. 2002). However, the

Seventh Circuit has held that documents which are referred to in a complaint and are central to a

claim, as well as any matters of public record, may be considered on a motion to dismiss. Id.;

Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994). Dismissal is only warranted if “it

appears beyond a doubt that the plaintiff can prove no set of facts in support of his claim which

would entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45-46, 78 S. Ct. 99, 2 L. Ed. 2d 80



                                                   5
(1957). The “suit should not be dismissed if it is possible to hypothesize facts, consistent with the

complaint, that would make out a claim.” Graehling v. Village of Lombard, Ill., 58 F.3d 295, 297

(7th Cir. 1995).

        For purposes of claims brought under the FDCPA, courts have held that since it is a strict

liability statute, “debt collectors whose conduct falls short of its requirements are liable

irrespective of their intentions.” Ruth v. Triumph P’ships, 577 F.3d 790, 805 (7th Cir. 2009).”

"The Fair Debt Collection Practices Act is an extraordinarily broad statute" and must be construed

accordingly. Frey v. Gangwish, 970 F.2d 1516, 1521 (6th Cir. 1992); see also Currier v. First

Resolution Inv. Corp., 762 F.3d 529, 533 (6th Cir. 2014); Brown v. Card Serv. Ctr., 464 F.3d 450,

453 (3d Cir. 2006) (“Because the FDCPA is a remedial statute, . . . we construe its language

broadly, so as to effect its purpose.”). A false representation can still lead to liability under § 1692e

even if the act is unintentional. Turner v. J.V.D.B. Assocs., 330 F. 3d 991, 998 (7th Cir. 2003);

Gearing v. Check Brokerage Corp., 233 F. 3d 469, 472 (7th Cir. 2000) (citing Russell v. Equifax

A.R.S., 74 F. 3d 30, 33 (2d Cir. 1996) (because the Act imposes strict liability, a consumer need

not show intentional conduct by the debt collector to be entitled to damages)).

        In situations involving determinations as to whether debt collection letters violate the

FDCPA, the Seventh Circuit has “cautioned that a district court must tread carefully before holding

that a letter is not confusing as a matter of law . . . because ‘district judges are not good proxies

for the ‘unsophisticated consumer’ whose interest the statute protects.’” McMillan v. Collection

Prof’ls Inc., 455 F.3d 754, 759 (7th Cir. 2006) (quoting Walker v. Nat’l Recovery, Inc., 200 F.3d

500, 501-03 (7th Cir. 1999)); see also, Carter v. First Nat’l Collection Bureau, Inc., 135 F. Supp.

3d 565, 573 (discussing that district court judges should act with caution when determining how




                                                   6
an unsophisticated consumer would read a particular collection letter). “’[W]hat seems pellucid to

a judge, a legally sophisticated reader, may be opaque’ to the unsophisticated consumer.” Id.

IV.        ARGUMENT

                A. Plaintiff has set forth plausible claims against Defendant under 15 U.S.C. §
                   1692e, e(3), and e(10).

           The goal of the FDPCA is to eliminate abusive debt collection practices. Jerman v.

Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010). “A debt collection

letter on an attorney’s letterhead conveys authority and credibility” which creates an inherent

intimidation in such correspondence. Crossley, 868 F.2d at 570. “Abuses by attorney debt

collectors are more egregious than those of lay collectors because a consumer reacts with far more

duress to an attorney’s [correspondence] than to a debt collection agency committing the same

practice.” Id. When a collection letter is sent on attorney letterhead in a mass produced fashion,

courts have repeatedly found that such letters violate 15 U.S.C. §§ 1692e, e(3), and e(10) given

the misrepresentation as to the extent of attorney involvement in the decision to send the letter.

See, Clomon, 988 F.2d at 1320-21.

           The leading case on whether mass-produced collection letters sent by an attorney violate

the FDCPA is the Second Circuit case of Clomon v. Jackson. In Clomon – which has been adopted

by the Seventh Circuit 4 – the Second Circuit found that mass mailed collection letters purportedly

sent by an attorney constituted a violation of 15 U.S.C. §§ 1692e, e(3), and e(10). Clomon, at 1321.

In reaching this holding, the Second Circuit stated:

                    It is apparent that mass mailing may sometimes be the only feasible
                    means of contacting a large number of delinquent debtors, particularly
                    when many of those debtors owe relatively small sums. But it is also
                    true that the FDCPA sets boundaries within which debt collectors must
                    operate. No mass mailing technique is permissible . . . if that technique
                    constitutes a false, deceptive, or misleading communication. As we

4
    See Avila v. Rubin, 84 F.3d 222, 228 (7th Cir. 1996); see also, Boyd v. Wexler, 275 F.3d 642, 644 (7th Cir. 2001).

                                                             7
                  have found, the use of an attorney’s signature on a collection letter
                  implies that the letter is “from” the attorney who signed it; it implies,
                  in other words, that the attorney directly controlled or supervised the
                  process through which the letter was sent. We have also found that the
                  use of an attorney’s signature implies – at least in the absence of
                  language to the contrary – that the attorney signing the letter formed an
                  opinion about how to manage the case of the debtor to whom the letter
                  was sent. In a mass mailing, these implications are frequently false: the
                  attorney whose signature is used might play no role either in sending
                  the letters or in determining who should receive them. For this reason,
                  there will be few, if any, cases in which a mass-produced collection
                  letter bearing the facsimile of an attorney’s signature 5 will comply with
                  the restriction imposed by §1692e.

Id. As Clomon suggests, whether and to what extent a collection letter that is sent on behalf of an

attorney was disseminated as a result of a mass-mailing or otherwise automated process

demonstrates that there was a violation of § 1692e, e(3), as well as e(10).

         The Seventh Circuit has cited the Clomon decision with wide approval. In Avila v. Rubin,

84 F.3d 222, 228-30 (7th Cir. 1996), the Seventh Circuit adopted the reasoning of the Second

Circuit in finding that a mass-produced collection letter sent by an attorney violated the FDCPA.

In so doing, the Seventh Circuit stated: “Clomon establishes that an attorney sending dunning

letters must be directly and personally involved in the mailing of the letters in order to comply

with the strictures of the FDCPA.” Id. at 228 (emphasis added). “This may include reviewing the

file of individual debtors to determine if and when a letter should be sent or approving the sending

of letters based on the recommendations of others.” Id. The court furthered the direction provided

by Clomon when it stated “Clomon concluded that ‘there will be few, if any, cases in which a

mass-produced collection letter bearing the facsimile of an attorney’s signature will comply with

the restrictions imposed by section 1692e.” Id. at 228 (citing Clomon, 988 F.2d at 1321).




5
 While the attorneys listed in Defendant’s letters did not actually sign the letter, by purposefully including particular
attorneys on each letter, an unsophisticated consumer would undoubtedly attribute those letters as being sent by, or
on behalf of, the attorneys listed in those letters.

                                                           8
       The Avila court went on to provide meaningful guidance about the nature of collection

letters which are sent by attorneys. The Seventh Circuit stated:

               An unsophisticated consumer, getting a letter from an “attorney,”
               knows the price of poker has just gone up. And that clearly is the reason
               why the dunning campaign escalates from the collection agency, which
               might not strike fear in the heart of the consumer, to the attorney, who
               is better positioned to get the debtor’s knees knocking.
               A letter from an attorney implies that a real lawyer, acting like a lawyer
               usually acts, directly controlled or supervised the process through
               which the letter was sent. That’s the essence of the connotation that
               accompanies the title of “attorney.” A debt collection letter on an
               attorney’s letterhead conveys authority. Consumers are inclined to
               more quickly react to an attorney’s threat than to one coming from a
               debt collection agency. It is reasonable to believe that a dunning letter
               from an attorney threatening legal action will be more effective in
               collecting a debt than a letter from a collection agency. The attorney
               letter implies that the attorney has reached a considered, professional
               judgment that the debtor is delinquent and is a candidate for legal
               action. And the letter also implies that the attorney has some personal
               involvement in the decision to send the letter. Thus, if a debt collector
               (attorney or otherwise) wants to take advantage of the special
               connotation of the word “attorney” in the minds of delinquent
               consumer debtors to better effect collection of the debt, the debt
               collector should at least ensure that an attorney has become
               professionally involved in the debtor’s file. Any other result would
               sanction the wholesale licensing of an attorney’s name for commercial
               purposes, in derogation of professional standards.

Id. at 229. Therefore under Seventh Circuit precedent, Defendant, as a debt collection law firm

seeking to utilize the names of its attorneys in its debt collection process, has a responsibility to

ensure that an attorney has become professionally involved in the debtor’s file prior to using such

attorney’s name in the collection letter. Other Seventh Circuit cases follow this same line of

reasoning. For instance, in Nielsen v. Dickerson, 307 F.3d 623 (7th Cir. 2002), the U.S. Court of

Appeals for the Seventh Circuit affirmed the district court’s judgment that the attorney did not use

exercise legal discretion or have meaningful involvement in the collection process. The Court

there opined, “Attorney letters prepared en masse are frequently false for want of such

judgment. In order to avoid that falsehood, the attorney must have genuine involvement in the


                                                   9
process through which the letter was sent to the debtor.” Nielsen v. Dickerson, 307 F.3d 623, 635

(7th Cir. 2002). Furthermore, in Knack-Toms v. Meyer Njus Tanick, PA, 345 F. Supp. 3d 1033,

1038 (N.D. Ill. 2018), the Honorable Judge Philip G. Reinhard found an argument nearly identical

to Defendant’s here to be “clearly at odds with Nielsen,” as the “‘attorney letter implies that the

attorney has reached a considered, professional judgment that the debtor is delinquent and is a

candidate for legal action.’ Under Nielsen, the representation of ‘meaningful review’ is implicit in

the letter being on an attorney's letterhead and bearing an attorney's signature and, therefore, no

explicit statement that such a review occurred is required for the representation to have been

made.” Knack-Toms, 345 F. Supp. 3d at 1038. Based on the nature of the instant action, it should

be clear that Defendant, through its mass-produced campaign of collection letters, has failed to

meet this responsibility.

        Defendant argues that, “Contrary to Plaintiff’s assertion, none of the Letters are signed by

any attorney, which connotate a review by that individual.” [Dkt. 26, p. 4]. While Plaintiff

acknowledges that the letters were signed by the actual law firm, and not the individual attorneys,

by purposefully listing specific attorneys in its letters (as well as the placement of these attorneys’

names on the letters), Defendant was clearly indicating that the letters were sent on behalf of those

designated attorneys. Defendant attempts to argue around that, condescendingly stating that,

“someone even with only rudimentary knowledge about the financial world recognizes that law

firm letterhead routinely contains the names of various lawyers in a firm.” Id. This argument does

not apply here, as it is clear that the names of Defendant’s attorneys are not listed in the letterhead.

[Dkt. 26-1, pp. 2, 4]. Rather, in the January 24, 2018 and June 13, 2018 letters, the names of

Defendant’s two attorneys are listed beside the information regarding the subject debt. Defendant

may argue that it included those specific attorneys as they are licensed in the state of California,



                                                  10
and the debtor, Plaintiff, is a California consumer. This argument would be disingenuous however,

because in its July 19, 2018 letter, Defendant clearly includes attorneys that are not licensed in the

state of California. [Dkt. 26-1, p. 6]. Defendant then brings in the ABA Rule of Professional

Responsibility 7.5(b), 6 however, this rule applies to “Firm Names and Letterheads,” which again,

does not apply here, as the January 24, 2018 and June 13, 2018 letters list the attorney names

beneath the letterhead, right beside the information regarding the respective debts. In addition,

there is no language in the Rule requiring a law firm to place the names of its attorneys on its

letterhead, as the Rule clearly states that a law firm “may” do so. 7

         Defendant deliberately chose to include the two attorneys’ names in its first two letters to

lead Plaintiff, and the unsophisticated consumer, into believing that the letter was sent from, and

reviewed by, the listed attorneys. As evident by Clomon and Avila, by virtue of including the

names of two attorneys in the collection letters, doing so constituted a representation that both

attorneys engaged in a meaningful review of Plaintiff’s file prior to sending the collection letter.

This misrepresentation alone states a plausible claim under 15 U.S.C. § 1692e and e(10) 8 – claims

which Defendant fails to mention throughout the entirety of its Motion.

         In its Motion, Defendant completely mischaracterizes Plaintiff’s Amended Complaint,

stating that Plaintiff’s allegations regarding “multitude of complaints that have been filed against

Defendant in federal courts throughout the country, as well as with the Consumer Financial

Protection Bureau,” are “unsubstantiated,” and are not connected with Defendant’s alleged lack of


6
  This rule states, “(b) A law firm with offices in more than one jurisdiction may use the same name or other
professional designation in each jurisdiction, but identification of the lawyers in an office of the firm shall indicate
the jurisdictional limitations on those not licensed to practice in the jurisdiction where the office is located.” ABA
Rule of Professional Responsibility 7.5(b) (emphasis added).
7
  See, supra, n.6.
8
  Both of these provisions of the FDCPA generally govern the utilization of deceptive or misleading tactics in the
collection of debts. As such, even if the firm’s signature does not demonstrate a lack of attorney review, the letters
are deceptive to the extent they represent that the letters have been reviewed by the listed attorneys, leading to
confusion as to the extent of attorney involvement in the sending of the letter.

                                                           11
attorney involvement. [Dkt. 26, pp. 4-5].     However, these facts were gathered through public

sources, as in PACER, as well as the Consumer Financial Protection Bureau’s website, which

Plaintiff included in her Amended Complaint.          In addition, Plaintiff’s Amended Complaint

specifically states that, “These complaints elucidate a problematic course of conduct (e.g.,

attempting to collect upon an incorrect consumer, attempting to collect an incorrect amount,

attempting to collect money exempt from collection, failing to provide sufficient information

regarding the underlying debt, threatening to sue for time-barred debts, etc. etc.) which seemingly

would or could have been avoided had Defendant’s attorneys meaningfully reviewed the

correspondence.” [Dkt. 21, ¶ 33]. The errors Defendant has made are probative of the fact that its

collection processes, all of which involve attorneys collecting on debts, commit errors that could

and should have been avoided had an actual attorney engaged in a meaningful review.

Furthermore, such facts are not the sole basis of Plaintiff’s allegations. They are merely a piece in

the overarching narrative – that Defendant sends collection letters to consumers absent meaningful

attorney involvement.

       Beyond Plaintiff’s Complaint, a review of the letter itself demonstrates that there was a

certain amount of automation that went into its generation. The collection letter contains a barcode

at the bottom of the letters. [Dkt. 26-1, pp. 2, 4, 6]. The use of barcodes generally is designed to

provide a way to allow some sort of machine to extract data from a particular thing merely by

scanning the barcode. As such, Defendant’s use of a barcode in its collection letter gives rise to a

reasonable inference that the use of such barcode was done in furtherance of Defendant’s

automated collection process and its ability to more readily track the mass-amount of collection

letters it sends to consumers.




                                                 12
        Taking all of the above facts and the inferences derived therefrom, the Court should find

that Plaintiff has plead sufficient factual allegations giving rise to a plausible claim under §§ 1692e,

e(3), and e(10). Defendant’s reliance on Barata should be deemed unavailing, given the significant

differences between the extent of the facts plead in those cases when compared to the instant

matter. “[W]hether an attorney’s lack of meaningful involvement in the collections process

violates the FDCPA depends on the facts and circumstances of the individual case.” Consumer

Fin. Prot. Bureau v. Frederick J. Hanna & Assocs., P.C., 114 F. Supp. 3d 1342, 1368 (N.D. Ga.

2015) (quoting Tourgeman v. Collins Fin. Servs., Inc., 2011 U.S. Dist. LEXIS 81070, at *9 (S.D.

Cal. July 26, 2011). Here, Plaintiff advances significantly more factual assertions regarding the

letters themselves, as well as Defendant’s automated collection processes, which more

conclusively establish the plausibility that Defendant’s mass produced collection letters were sent

absent sufficient attorney review. As the Honorable Judge Philip G. Reinhard stated in Knack-

Toms, “Barata found that in order to state a plausible claim, the complaint ‘would have to give

some notion of how many letters were produced, how many attorneys produced them, and the

length of time involved.’” Knack-Toms, 345 F. Supp.3d at 1039. Just as the plaintiff did in Knack-

Toms, Plaintiff here similarly alleges that Defendant sends hundreds of letters on a daily basis, and

includes several facts which illustrate the automation of Defendant’s collection efforts.

Accordingly, as the court stated in Knack-Toms, the application of Barata in these circumstances

would be in conflict with Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010) (To meet

the pleading requirements of Fed. R. Civ. P. 8(a)(2) all that is required is “a short and plain

statement of the claim showing that the pleader is entitled to relief.”). Knack-Toms, 345 F. Supp.

3d at 1038.




                                                  13
       In sum, the facts set forth in Plaintiff’s Amended Complaint underscore that Plaintiff has

set forth a plausible FDCPA claim under §§ 1692e, e(3), and e(10) stemming from the automated

nature of Defendant’s collection processes and the lack of sufficient attorney review that went into

its collection letters. Plaintiff’s Amended Complaint should not be dismissed because “it is

possible to hypothesize facts, consistent with the complaint, that would make out a claim.”

Graehling, 58 F.3d at 297. Therefore, Plaintiff respectfully requests that the Court deny

Defendant’s Motion in its entirety.

           B. Plaintiff has set forth a plausible claim against Defendant under 15 U.S.C. §
              1692f.

       In her Amended Complaint, Plaintiff has alleged that Defendant engaged in unfair conduct,

as “It is undoubtedly abusive for Defendant, a law-firm debt collector, to falsely suggest that its

collection letters were sent after being reviewed by Defendant’s attorneys. This abusive debt

collection practice has the impact of instilling an undue sense of urgency in consumers – an injury

which the FDCPA was designed to redress.” [Dkt. 21, ¶ 54]. Defendant maintains that “Plaintiff’s

Claims under §1692f and f(1) are identical to its claims under §1692e and as such, do not deserve

independent discussion,” however, this is simply untrue. [Dkt. 26, p. 10]. Luckily for the parties

here, Knack-Toms addressed this exact issue, where the defendant there also argued that the

plaintiff could not maintain a claim under Section 1692f based on the same facts on which she

made her Section 1692e claim. Knack-Toms, 345 F. Supp. 3d at 1040. Judge Reinhard ruled that,

“what claims can be proved and what relief is available or duplicative under the FDCPA must

await later determination, possibly on summary judgment.” Id. Similarly here, Plaintiff has set

forth sufficient facts in her Amended Complaint to satisfy the liberal pleading requirements, and

thus, Defendant’s argument is premature under at the 12(b)(6) stage.

V.     CONCLUSION

                                                14
       As demonstrated at length herein, there are ample facts that the Court can consider which

demonstrate that Defendant’s collection efforts towards Plaintiff involved the sending of a mass-

produced collection letters, purportedly sent on behalf of specific attorneys, absent such attorneys’

meaningful review. Plaintiff’s Amended Complaint presents sufficient factual allegations which,

when taken as true, and drawing all reasonable inferences therefrom in Plaintiff’s favor, illustrate

that Plaintiff has stated plausible claims against Defendant for violations of the FDCPA pursuant

to 15 U.S.C. §§ 1692e, 1692e(3), 1692e(10), and 1692f. Plaintiff’s Amended Complaint is well

plead and Plaintiff respectfully requests that this Honorable Court deny Defendant’s Motion in its

entirety. Alternatively, in the event the court finds that dismissal is warranted, Plaintiff asks that

this Court allow Plaintiff leave to amend her Amended Complaint. See Ford v. Neese, 119 F.3d

560, 563 (7th Cir. 1997) (In the event the court finds that dismissal is warranted, the court should

grant the plaintiff leave to amend unless amendment would be futile).

       WHEREFORE, Plaintiff, GLENDA R. LAWSON, respectfully requests this Honorable

Court enter an order denying Defendant’s Motion in its entirety and for any other relief just and

appropriate.

Dated: March 5, 2019                                  Respectfully submitted,

                                                      s/ Taxiarchis Hatzidimitriadis
                                                      Taxiarchis Hatzidimitriadis, Esq. #6319225
                                                      Counsel for Plaintiff
                                                      Sulaiman Law Group, Ltd.
                                                      2500 S. Highland Ave., Suite 200
                                                      Lombard, Illinois 60148
                                                      (630) 575-8181 x113 (phone)
                                                      (630) 575-8188 (fax)
                                                      thatz@sulaimanlaw.com




                                                 15
                               CERTIFICATE OF SERVICE
       The undersigned, one of the attorneys for Plaintiff, certifies that on March 5, 2019, he
caused a copy of the foregoing, PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION
TO DISMISS to be served electronically via CM/ECF system on:

                                  MESSER STRICKLER, LTD.
                                      Kevin S. Borozan
                                      Nicole M. Strickler
                              225 W. Washington St., Suite 575
                                      Chicago, IL 60606
                               kborozan@messerstrickler.com
                               nstrickler@messerstrickler.com



                                                   Respectfully submitted,


                                                   s/ Taxiarchis Hatzidimitriadis
                                                   Taxiarchis Hatzidimitriadis




                                              16
